Citation Nr: 1117602	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (diabetes), claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to February 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing has been associated with the claims folder.

Following the Veteran's hearing, the case came before the Board in May 2009.  At that time, in addition to the issue listed above, the Board also considered whether service connection was warranted for peripheral neuropathy and whether the Veteran was entitled to an increased rating for his service-connected hypertension.  The Board denied both of these issues, so they are no longer before the Board.  Importantly, with respect to the Veteran's claim for service connection for peripheral neuropathy, the Board found that the Veteran's claimed condition was not secondary to his diabetes.  Accordingly, the Board need not remand or refer this issue for further development as a result of its decision here.


FINDINGS OF FACT

1.  The Veteran currently suffers from type II diabetes mellitus.  

2.  The Veteran served in the Republic of Korea from 1968 to 1970, including service along the DMZ in 1970.  




CONCLUSION OF LAW

The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran states that he currently suffers from diabetes, and he contends that his condition is related to herbicide exposure during his service in the Republic of Korea.  For the reasons that follow, the Board concludes that service connection for this condition is warranted. 

First, the Board acknowledges that the Veteran currently suffers from diabetes.  The Veteran underwent a VA examination in September 2003.  At that time, he was diagnosed as suffering from type II diabetes mellitus.  The examiner added that the Veteran's diabetes was diet controlled, and that there were no apparent complications.  This diagnosis was also confirmed by private and other VA records.  

There is, however, no indication that the Veteran suffered from diabetes during his active service.  A review of his service treatment records does not reveal any complaints of or treatment for diabetes.  His retirement examination in 1980 also does not show that the Veteran was diagnosed as suffering from diabetes at the time of his retirement.  Though in his March 2009 Travel Board hearing, the Veteran's wife stated that the Veteran was first diagnosed as suffering from diabetes in 1975, neither the Veteran's service treatment records nor his post-service medical records support this contention.  

Prior to his March 2009 hearing, however, the Veteran did not contend that he suffered from diabetes during his active service.  Instead, he consistently argued that his diabetes is related to his exposure to herbicides during his service in the Republic of Korea.

Pursuant to VA law and regulation, diseases associated with exposure to certain herbicide agents are considered to have been incurred in or aggravated by active service even without evidence of such disease during service.  38 C.F.R. § 3.307(a).  Type II diabetes mellitus is one of the diseases subject to this presumption.  38 C.F.R. § 3.309(e).  

VA recently amended 38 C.F.R. § 3.307(a) to clarify that the presumption of exposure to herbicide agents extends not only to those veterans who served in Vietnam, but it also applies to units determined by the Department of Defense to have operated in or near the Korean DMZ from April 1, 1968 to August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011).  In this regard, a VA manual previously identified 1st Battalion 31st Infantry, as one of the units which operated in or near the Korean DMZ, and a January 1970 temporary duty assignment order reflects the Veteran assigned to the 1st Battalion 31st Infantry for one week in January 1970.  

As the evidence shows the Veteran was assigned to a unit that operated in or near the Korean DMZ between 1968 and 1971, he is presumed exposed to herbicide agents, which in turn permits the presumption of service connection for type II diabetes mellitus, since there is no evidence in rebuttal of this conclusion.  Accordingly, service connection for type II diabetes mellitus is warranted.   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As explained above, the Board has concluded that service connection for the Veteran's diabetes is warranted.  Since the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

Service connection for type II diabetes mellitus is granted.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


